OFFICE OF THE ATTORNEY GENERAL OF TEXAS
                        AUSTIN




Eonorable Earl B. Btinwon
county Attommy
Rookwall county
Rookwal1, Texa5                      A
                                                                              329



B#4orablc     Earl      B. Stlmaou,   Page Iz


              iwtiale      331,   Vernon*8 Annotated    Civil    Statutea,
read8    aa followa:
                Vounty attornega,      by oonaant OS the
        aommlaaionera aourt,       ahell have power to
        agpolnt in wrltlnng oae or more as8Istant8,
        not to exceed three,      Sor their reapeotlvo
        ooutiee who shall hate the eame purera.
        authority    and gualIfIcatIona     aa their prin-
        clpala,    at whose will they ahall hold ofiioe.
        Before entering    on the dutiea of their        officea,
        t&y ahell eooh take the otrlolal           oath which
        shell be Indorsed upon their appointment,             which
        oaths an6 appointments       ahell be raoorded and
        depoalted    In the county clerk’8      offIce.”
              krtlcle      3691, Vernon*8 &uW.afed       Clvll    Statutea,
aa amsnded,      reads     in part se followa:
              %ech      ofrIcer   maed   In this Chapter shall
        fir8t QUt Or thO OwrWt           raea Or hi8 Off108
        pay or be paid the &mouat allowed. him under
        the provIeIona    of rlrtlole   SEM33,together     with
        the aalari~a    0r hfa aaalatan8a    aab asputha,
        and authorlsod    lxpnaqa %uMar A&lelo         ,5899,
        aadthe    amount na6aa8ary to cover ooata of
        gmlwm     on whatnor     eurety boatl may be l~qulre~
                   If the uurrent r0438 0r each orfloe
        oollec;ed    In any year be more then the amou&i
        needed to pay the eauuata above l       paoliiad,     8ama
        shall be deemad orceaa~ reo8, end shell          be die-
        poaetl of in the mamer hereiaafter        pxvvI6d.
                “In eoantlea eoatalnlng    tw~ty-five thou-
        sand (ZiS,O’OO)or lea8 inhabiteat+,       Dfatrist
        aad county 0rrioore. 1~34 harela ahall main
        one-thlrb    of eueh ezoeaa tw:a ant11 auoh oae-
        thI.rd, together with the a~~tmta apeaftled        In
        hrtiule    3883 abwunte to Three .Thouaan~ pil-
        lara ( s,ooof . Praolnot oitlcara        ahal& retain
        one-t& 8rrd until uuch one-third,     togeWnr with
        the amount 8~0irhi       In Artkle    5883, aaounta
        to Fourtaen Xundred Dollar8 ($WXJ].


              *The oompenaetIonau        l%m.itatIona   end maxi-
                                                                             330


&*.orabls   Eerl      B. StIaaoa,   Page 3


      mums herein rixttd In thla Aat~ far orriaera
      shall lnolud4 end apply to all 0rti042-8
      mentioned herein In taoh and every oouaty
      or thle state,   and It Ia hereby deolared
      to be the Iatentloa    of the LegIalature      that
      the provIaIona   of thla kot ahall apply to
      eaoh of said ofricere,    nnd any lp4eIal or
      general law inormslstent     with the provIaIona
      herwr   Is hereby expnaaly     repealed   la w
      far aa t.h8 same mey be iaooaaistant      with
      thla Aat.
             “The u0mgenaatIon,   limitat lone aad mexi-
      stuw herein fixed shell alao apply to all
      roes end oompenaetlon     whataoev’er oolleetad
      by safd of~Ic4re In their 0rff0ial       oapeoltg,
      whether accountable     as tee8 of ofiloe     under
      the present law, and any law, general or
      epeolal,   to the oontrary    La hereby expmealy
      repealed.    The only kind and charaoter       of
      ooxpanaatloq   exempt fro5 the -g.rovIaIona of
      this Act ahell be reward8 reoelved       br BherIii8
      ror aP~reh4naIon of orlarinala      or rugutivea
      troa juetloe   and ror tM roe&very of ltolea
      property    aad poaeya reoelved     by County~Jodgaa
      and Jpe&a      or the Pea04 for p4rioraIr&aer-
     .riagr oeremonlea,    ahIah aom ahell not be ao-
      oountable   ror end not required     to be reported
      as reea   0r     orriee.*

            drtlole      3908, Vernon*8      Annotated   CIvIl   Statutea,
reada in part      aa foU.owa:
              Whene~ver any dlatrfot,      oounty or preoinot
      orricer    ahall require    the aervioea bf deputies,
      aaaIatenta     or olerka ti the performehoe ot hia
      dutlee he ahall agply to the County ConevIa-
      sIoaeru*    Court of his aounty ior authority          to
      appoint auuh deputlea,        aeaiatanta    or olerka,
      stating    by sworn applloatloh      the allarbor neptled,
      the position     to be filled    aad’the    aimaht to be
      paid.     Said applleatlon     ahall be aoeompanled
      by Y atatemant      ahowiagthe     probable reoeIpta
      irozn tees,    oommisalons and ooslpeneetlon       to be
      oolleoted     by said office    durlag the fiscal      yesr
      and the probable dIsbursementa           whIah a&all isi-
      elude all aalariea       and expenaea ai ataid Offi&S~
anor;;ible
         Earl B. &timon, iage 4


    crnb saidcourt shall ;=ke its order authorlz-
    ingthe apaointrnent ot such deputies, esslst-
    ants and clerks and fix the oonpeneationto be
    ?ald them within the lI.titstIonsherein pre-
    scribed and determine the ruzber to be ap-
    pointed as In the diooretionof said Court
    ZJ be proper; provided that In no case shall
    the Co~lssloner~s Court or any smaber there-
    of attempt.to Inrluenoethe appointzaent  of
    any person as deputy, assistant or clerk in
    any ofrice. Uson the entry of such order the
    orrlcers applying for such assistants,depu-
    ties or clerks shall be authorlxedto appoint
    them; provided that said compensationshall
    not exoeed the maxlr~~ amount hereinafterset
    out. The ooiaDenaatlon which pay be allowed
    to the deQutIes, assistanta or clerks above
    nazaedror their sarvfces shall be a reasonable
    one, not to exceed the rollowIng amounts:
          "1. In counties having a populationor
    twenty-fivethousand (25,000)or less Inhablt-
    ante, ifrot.assistant or chief deputy not to
    exteed Elghtwn Hundred ($1600.00)Dollars per
    annum; other assistants,deputlea or olerks
    not to exoeed Fiiteen andred ~($1500.00) Dol-
    lars per annum each.”
          It is to be noted that article 3902, supra, which
Is a later enact-at of the Legislature,doe8 not expressly
repeal ,rtIcle 331, sUpra; however the two atatutes under
oonaIderatIonherein, are in,par1 materla, end their provl-
elons in suoh respeat cannot be reconalled. In s~tioh olr-
oumstancea,"the older statute will be held to be repealed
by ImplIoatIonto the extent of the conrlIct* * *. It la
presumedthat the Legislature Intended to repeal all lava
and phrts or laws olearly inoonslstentwith Its later Aot8.v
39 Texas Jurls. p. 145, sec. 77.
         In thfs connectionwe quote from the case oi Meek
v. bheelar County, 125 S. I,.(2d) 331, as follews:
         *Ia the case ai Srysn v. Sundberg, 6 Tex.
418, 424, the Supreme Court of this State
    announced the rule whiah, we think, Ie decisive
    of the Issue before us. Suoh rule Is in the
                                                                             332



IIonorable     &arl   3. Stlmon,      Page 5


        r0iloring     language:       *It undoubtedly       la true
        that n oomatruotlonwhloh            repeals    rormer
        stntutea,     by lmplloatlon,        la not to be la- :
        rored; and it is aleo trus that statutea                  in
        par1 materla,      and related      to the sama aubjeot,
        are to be takea and conetrued             together;     be-
        oausa It le to ba i&erred             that they bad one
        object    in flaw,    and were Intended to be oon-
        eldered ~II oonotituting         one entire,     and har-
        monious ayotem.        But when the new statute,
        in iteeli,      ooaprehende the entire         aubjeot,
        and oreatea a new, entire,            and lndewndent
        eyoteo,    raspeotlng    that    subjeot    matter,     it
        10 unlveraallg      held to repeal and supercede
        all previous      systems and lawn reapacting            the
        subjeot   matter.‘”

            ire think that srtlole      3908, aupra, is aontrvlllng
in the appolntiuant    0r assistant     oounty lttarney8,      and ll.aite
their aompenmatlon as stated        therein.     Said Artlole rrpeoif-
ioally   pmvlden that the W               eompeneation    that oan ba
allawad a first     asolatant or a deputy In counties having a
population    oi lea8 than  twanfy-five      thouaaad inhabitants
Vhallmnot     lxoee4 Eighteen    Hundred Dollars      ()l8OO.00) par
           The maximum oompensation        provided ror other deputleu,
szianto       and aleskm shall aot exoeed Fliteon          -red      DOI-
lars (#MOO.OO) per 8iukum.
             A8 above Indicated,       Rmzkwall County has a popala-
tion of under twenty-five          thowmnd hhabitate;       therefore
the maxlam oonrpensatlon         that could be allowed the first
assl6tant    ooanty attorney      would be eighteen    wnd       dollara
($1800.90)    per annum.     iiald aaslstant    served as the aselrt-
ant oounty attorney      ror only one Bonth aa6 oould not be
entltJ,ed to more than #lbO.OO an oompematlon            for hlr rran-
loea.     The ttounty attorney      18 entitled  to dedttet the 8alarl.ea
OS hla asblstanta"and       deputies    and authwlzed expenses under
wtlale     3899, and the amoaat naoessary        to oover ooet at pre-
aiua on whatever oar&y         bond pray be required    by&a% under
Article    3891, SaQra.
           In view of ths ?oreg&ng      authorltlso, you are r'mpeot-
rully advimd   that,lt   is ths opinloa of this department tht
the oounty attoraay    oan legally  deduot the BPP of One liurulred
                                                                      333



-orable     Earl B. Stllllson,   Page 6


and Fifty ($liiO.OO) Dollars   paid the afmiatant     aoanty attor-
ney in arriving   at hlrr nuximm aompenaatlon     allowed by AT-
tialeo  5883 and 3891, rupra.

            Trustin&   that   the foregoing   fully   a.aaweps your
inquiry,   we remain
                                              Your0 very truly




A?%%3